COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-16-00202-CR
                            NO. 02-16-00203-CR
                            NO. 02-16-00204-CR


JORDAN BAJONERO-PALMA                                           APPELLANT

                                     V.

THE STATE OF TEXAS                                                    STATE


                                  ----------

        FROM THE 362ND DISTRICT COURT OF DENTON COUNTY
     TRIAL COURT NOS. F-2014-2221-D, F-2014-2222-D, F-2014-2223-D

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     On October 16, 2015, appellant Jordan Bajonero-Palma pleaded guilty to

and was convicted of possession of a controlled substance, committed on March

23, 2014; aggravated robbery, committed on April 7, 2014; and two counts of

aggravated robbery, both committed on April 6, 2014. The trial court assessed


     1
      See Tex. R. App. P. 47.4.
his punishment at concurrent sentences of two years, twenty-five years, and

twenty-five years, respectively.      In each case, the trial court certified that

Appellant had the right to appeal. See Tex. R. App. P. 25.2(a)(2). Appellant did

not file a motion for new trial in the trial court, but did file pro se notices of appeal

from the trial court’s judgments on April 25, 2016.

      On June 3 and July 21, 2016, we notified Appellant that we did not believe

we had jurisdiction over his appeals because the notices of appeal had not been

filed timely. See Tex. R. App. P. 26.2(a). We warned Appellant that we would

dismiss his appeals for want of jurisdiction unless he or any other party

responded showing grounds to continue the appeals. See Tex. R. App. P. 44.3.

Appellant responded that his notices were untimely because his attorney “said he

was going to file a notice of appeal” but “did not.”

      Our appellate jurisdiction is triggered through a timely filed notice of

appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If a notice

of appeal is not timely filed under Rule 26.2, we do not have jurisdiction to

address the merits of the appeal and may take no action—including granting an

out-of-time appeal—other than dismissal. Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998). Rule 26.2(a) requires that a notice of appeal be filed

within thirty days after the date the trial court imposes sentence. Tex. R. App. P.

26.2(a). Appellant did not file his notices of appeal within thirty days of the trial

court’s imposition of sentences; thus, we have no jurisdiction over his appeals

and dismiss them. See Tex. R. App. P. 43.2(f).


                                           2
                                         /s/ Lee Gabriel

                                         LEE GABRIEL
                                         JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 18, 2016




                                3